*1054during the limitations period (see, Matter of Aetna Cas. & Sur. Co. v Nationwide Ins. Co., 162 AD2d 525; cf., New York Cent. Mut. Fire Ins. Co. v Amica Mut. Ins. Co., supra). Supreme Court erred, therefore, in denying petitioner’s application for a permanent stay of arbitration on the ground that State Farm’s claim against petitioner is time-barred.
We reject State Farm’s argument that petitioner should be estopped from asserting the Statute of Limitations as a defense. State Farm failed to establish that petitioner induced it to forego timely bringing its claim through fraud, misrepresentation or deception (see, Park Assocs. v Crescent Park Assocs., 159 AD2d 460, 461; Murphy v Wegman’s Food Mkts., 140 AD2d 973, 974, lv denied 72 NY2d 808). (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Arbitration.) Present — Denman, P. J., Green, Balio, Boehm and Davis, JJ.